Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This Office action based on the 17324159 application filed 05/19/2021.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claims 1-2,4-6,8-10,12-13 and 16-20 are pending.  Claims 3,7,11,14,15 are withdrawn.  Claims 1-2,4-6,8-10,12-13 and 16-20 have been fully considered. 
		
Election/Restrictions
Applicant's election with traverse of Species VI in the reply filed on 11/18/2022 is acknowledged.  
The traversal is on the ground(s) that “However, there is not a single reason of factual statement set forth in the Election of Species Requirement as to why there is any separate status in the art, divergent subject matter, or a different field of search. Applicant submits that there is no search burden because all of the identified species are directed to an antibacterial mask.”  
Considering that Applicant failed to: submit evidence of not patentably distinct, identify such evidence on the record showing the species to be obvious variants and clearly admit on the record that the species are obvious variants (wherein the Applicant was put on notice of such, at least in the Office Action 10/12/22 pg 4 para 2); it is taken that the Applicant has at least acquiesced that the species, or groupings of patentably indistinct species from which election was required, are patentably distinct.
With regard to applicants allegation that joinder of these distinct inventions would not present a serious burden to the U. S. Patent and Trademark Office, such allegations relied on the unsupported assumption that the search and the examination of the species would be coextensive. Further, while there may be some overlap in the searches of the two species, there is not reason to believe that the searches would be identical.  Therefore, based on the additional work involved in searching and examining both distinct inventions together, restriction of the distinct inventions is clearly proper
The requirement is still deemed proper and is therefore made FINAL.
Claim(s) 3,7,11,14,15 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. 


Double Patenting
Claim(s) 19 objected to under 37 CFR 1.75 as being a substantial duplicate of claim(s) 18. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1,2 ,4 ,5 ,6 ,8 ,9 ,13 ,18 ,19 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1,7,8,15,16,19,20,22,24,25 of U.S. Patent No. 11071933 (herein known as INOUE933). 
Although the claims at issue are not identical, they are not patentably distinct from each other because a person of ordinary skill in the art would conclude that the antibacterial mask as recited in the patented claim(s) clearly envisages the antibacterial mask of the instant application.  INOUE933 claims an "inner" (within scope of first) layer and an "outer" (within scope of second) layer. Also, INOUE933 claims an "inner" (within scope of second) layer and an "outer" (within scope of first) layer.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 10, 12, 13, 17, 18, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016175321 (see US 20180108826 used as official translation) (herein known as TAJITSU).

With regard to claim 1, TAJITSU teaches a handkerchief, or wearable fabric forms para 120, "antibacterial" para 636 (within the scope of an antibacterial mask), especially at fig 7
a handkerchief, or wearable fabric forms para 120 (within the scope of a filter) portion having a first layer A and a second layer B, especially at figs 7,23, para 214,275,276,284,485
wherein at least one of the first layer and the second layer include a plurality of first piezoelectric yarns (illustrated as gray fiber 200A, similar to fig 11) that generate at least a first charge by stretching, especially at figs 7,11,23, para 214,275,276,284,485

With regard to claim 2, TAJITSU teaches 
wherein the first layer includes the plurality of first piezoelectric yarns (illustrated as gray fiber 200A, similar to fig 11), especially at figs 7,11,23, para 214,275,276,284,485
and the second layer is capable of positioned on a user side of the antibacterial mask, especially at figs 7,11,23, para 214,275,276,284,485; Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g))

With regard to claim 6, TAJITSU teaches 
wherein the second layer includes the plurality of first piezoelectric yarns (illustrated as gray fiber 200A, similar to fig 11), especially at figs 7,11,23, para 214,275,276,284,485
and the second layer is capable of positioned on a user side of the antibacterial mask, especially at figs 7,11,23, para 214,275,276,284,485; Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g))

With regard to claim 10, TAJITSU teaches 
wherein the first layer includes the plurality of first piezoelectric yarns (illustrated as gray fiber 200A, similar to fig 11), especially at figs 7,11,23, para 214,275,276,284,485
the second layer includes a plurality of second piezoelectric yarns (illustrated as gray fiber 200A, similar to fig 11) that generate at least a second charge by stretching, especially at figs 7,11,23, para 214,275,276,284,485
capable of the second charge being opposite the first charge (second piezoelectric yarns are elongated, while first piezoelectric yarns are bent, notably second piezoelectric yarns lay in a different direction from the first piezoelectric yarns), especially at figs 7,10,11,23, para 161,214,275,276,284,485; Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g))
and the second layer is capable of positioned on a user side of the antibacterial mask, especially at figs 7,11,23, para 214,275,276,284,485

With regard to claim 12, TAJITSU teaches 
wherein the first layer includes the plurality of first piezoelectric yarns (illustrated as gray fiber 200A, similar to fig 11; on the left), especially at figs 7,11,23, para 214,275,276,284,485
the second layer includes the plurality of first piezoelectric yarns (on the left) and a plurality of second piezoelectric yarns (on the right) that capable of generating at least a second charge by elongated (i.e. stretching), especially at figs 7,10,11,23, para 161,214,275,276,284,485; Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g))
capable of the second charge being opposite the first charge (second piezoelectric yarns are elongated, while first piezoelectric yarns are bent, notably the first and second charges are not required by the claim to occur at the same time; so, the layer could be elongated, then bent), especially at figs 7,10,11,23, para 161,214,275,276,284,485;
the first layer is capable of positioned on a user side of the antibacterial mask, especially at figs 7,11,23, para 214,275,276,284,485

With regard to claim 13, TAJITSU teaches 
an intermediate layer C between the first layer and the second layer, especially at para 101
and the second layer is capable of positioned on a user side of the antibacterial mask, especially at figs 7,11,23, para 214,275,276,284,485

With regard to claim 17, TAJITSU teaches 
wherein the filter portion has a shape (which is a non-specific claim shape language) that is capable of covering only a mouth of a user, especially at figs 7,10,11,23, para 161,214,275,276,284,485; Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g))

With regard to claim 18, TAJITSU teaches 
wherein the filter portion is shaped (which is a non-specific claim shape language) that is capable of covering a mouth of a user, especially at figs 7,10,11,23, para 161,214,275,276,284,485; Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g))

With regard to claim 19, TAJITSU teaches 
wherein the filter portion is shaped (which is a non-specific claim shape language) that is capable of covering a mouth of a user, especially at figs 7,10,11,23, para 161,214,275,276,284,485; Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g))

With regard to claim 20, TAJITSU teaches 
wherein the plurality of first piezoelectric yarns are arranged into "braided piezoelectric fibers" (a plurality of first piezoelectric fibers), especially at para 52
"braided piezoelectric fibers" with filaments (each of the plurality of first piezoelectric fibers containing a set of yarns of the plurality of first piezoelectric yarns), especially at para 52,193


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 5, 8, 9 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2016175321 (see US 20180108826 used as official translation; herein known as TAJITSU).

With regard to claim 4, TAJITSU teaches
 wherein the first layer a nonwoven fabric including the first piezoelectric yarns, especially at figs 7,11,23, para 214,275,276,284,461,485 
In an alternative, assuming it is was determined that TAJITSU does not specifically teach wherein the first layer a nonwoven fabric including the first piezoelectric yarns.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide a nonwoven fabric of TAJITSU with wherein the first layer including the first piezoelectric yarns of TAJITSU, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (MPEP 2144.07)

With regard to claim 5, TAJITSU teaches
 wherein the first layer is a woven fabric containing the first piezoelectric yarns, especially at figs 7,11,23, para 214,275,276,284,461,485 
In an alternative, assuming it is was determined that TAJITSU does not specifically teach wherein the first layer is a woven fabric containing the first piezoelectric yarns.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide a woven fabric of TAJITSU with wherein the first layer is containing the first piezoelectric yarns of TAJITSU, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (MPEP 2144.07)

With regard to claim 8, TAJITSU teaches
 wherein the second layer a nonwoven fabric including the first piezoelectric yarns, especially at figs 7,11,23, para 214,275,276,284,461,485 
In an alternative, assuming it is was determined that TAJITSU does not specifically teach wherein the second layer a nonwoven fabric including the first piezoelectric yarns.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide a nonwoven fabric of TAJITSU with wherein the second layer including the first piezoelectric yarns of TAJITSU, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (MPEP 2144.07)

With regard to claim 9, TAJITSU teaches
 wherein the second layer is a woven fabric containing the first piezoelectric yarns, especially at figs 7,11,23, para 214,275,276,284,461,485 
In an alternative, assuming it is was determined that TAJITSU does not specifically teach wherein the second layer is a woven fabric containing the first piezoelectric yarns.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide a woven fabric of TAJITSU with wherein the second layer is containing the first piezoelectric yarns of TAJITSU, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (MPEP 2144.07)


Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016175321 (see US 20180108826 used as official translation; herein known as TAJITSU).

With regard to claim 16, TAJITSU teaches
 wherein the first layer includes the plurality of first piezoelectric yarns (illustrated as gray fiber 200A, similar to fig 11; on the left), especially at figs 7,11,23, para 214,275,276,284,485
 (logically resulting in the arranged in the intermediate layer, due to duplication of layer B), especially at a plurality of second piezoelectric yarns (illustrated as gray fiber 200A, similar to fig 11) that generate a second charge by elongated (stretching) arranged in the second layer B, especially at figs 7,10,11,23, para 161,214,275,276,284,485; Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g));
capable of the second charge being opposite the first charge (second piezoelectric yarns are elongated, while first piezoelectric yarns are bent, notably second piezoelectric yarns lay in a different direction from the first piezoelectric yarns), especially at figs 7,10,11,23, para 161,214,275,276,284,485; 
TAJITSU does not specifically teach a plurality of second piezoelectric yarns that generate a second charge by stretching arranged in the intermediate layer 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to duplicate the layer B with the plurality of second piezoelectric yarns that generate a second charge by elongated (stretching) of TAJITSU (logically resulting in the arranged in the intermediate layer, due to duplication of layer B) of TAJITSU, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (MPEP 2144.04 VI-B)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M,T,Th,F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776